Citation Nr: 0801889	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-25 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD) and panic disorder with 
agoraphobia.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The veteran had active service from May 1968 to January 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2003 and 
January 2006 by the Department of Veterans Affairs (VA) 
Nashville, Tennessee, Regional Office (RO).

The Board notes that the veteran requested a Travel Board 
hearing in conjunction with the current claim.  The hearing 
was scheduled for July 2007 at the Nashville RO.  The 
veteran's representative submitted a letter to VA on the date 
of the hearing and requested that the hearing be rescheduled.  
The veteran's motion to reschedule the hearing was denied on 
the basis that he failed to show good cause for his failure 
to report to the hearing.  
 
The issue of entitlement to a total disability rating based 
on individual unemployability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's psychiatric disability is productive of 
significant panicky episodes, moodiness, social isolation, 
fearfulness, nightmares, irritability, poor sleep and 
concentration, excessive sleep, hypervigilance, anger 
problems, an exaggerated startle response, thoughts of death, 
forgetfulness, recurrent intrusive memories, sadness, 
diminished interest or participation in significant 
activities, and avoidance of thoughts, feelings, activities, 
places, people, or conversations associated with trauma.


2.  The veteran's psychiatric disability has not resulted in 
total impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
post-traumatic stress disorder and panic disorder with 
agoraphobia are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating for Post-Traumatic Stress Disorder

In this case, the veteran contends that the RO should have 
increased his initial disability rating for his service-
connected psychiatric disability.  The veteran was originally 
granted service connection for PTSD in September 2003.  The 
RO evaluated the veteran's PTSD as 70 percent disabling, 
effective March 25, 2003.  A subsequent rating decision 
issued in May 2005 granted service connection for panic 
disorder with agoraphobia, combined this condition with the 
veteran's service-connected PTSD, and continued the veteran's 
70 percent disability rating.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.
In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  It is the 
responsibility of the rating specialist to interpret 
examination reports in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2, 4.126.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 indicate impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  

Under the provisions of 38 C.F.R. § 4.130, a 100 percent 
rating is not warranted unless there is total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
veteran's social and work situation. Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).

Factual Background and Analysis

The Board has reviewed all of the evidence of record in this 
case.  The disability has not significantly changed 
throughout the appeals process and a uniform evaluation is 
warranted in this case.  It is noted that the bulk of the 
various VA and private treatment records associated with the 
claims file are unrelated to the current claim.  Rather, 
these records deal with the veteran's treatment for non-
service-connected disabilities.

In February 2003, the veteran sought VA care for panic 
attacks.  The veteran indicated that he experienced two to 
three panic attacks per month, and that he had treated these 
episodes with Valium since 1986.  The examiner noted that the 
veteran was injured in combat while serving in Vietnam and 
that he experienced nightmares, startle responses, and 
intrusive memories.  The veteran also reported that he 
avoided activities which reminded him of combat.  

Upon observation, the examiner described the veteran as 
polite and cooperative with good hygiene.  The examiner 
described the veteran's mood as euthymic and his affect as 
appropriate.  No evidence of agitation, retardation, 
psychosis, or suicidal or homicidal ideation was noted.  The 
veteran's GAF score was 73.  The examiner diagnosed the 
veteran as having panic disorder as well as post-traumatic 
stress disorder. 

The Board notes that the veteran submitted a statement in 
support of his claim dated May 2003.  The veteran stated that 
the trauma of combat, including the loss of his eye, caused 
nightmares, night terrors, panic, and depression.  In turn, 
the veteran indicated that this stress resulted in internal 
bleeding and heart attack, as well as numerous surgeries and 
blood transfusions.  The veteran further noted that the panic 
attacks prevented him from attending work regularly and 
dealing with people at work.  Consequently, the veteran 
stated that he had to quit his job.  The veteran indicated 
that he stayed in bed on many days and that he isolated 
himself from friends and family by refusing to speak on the 
telephone or leave the house.    

In August 2003, the veteran underwent a VA Compensation and 
Pension (C&P) Examination in connection with the current 
claim.  The examiner reviewed the veteran's claims file at 
that time.  The examiner noted that the veteran was wounded 
in combat while serving in Vietnam.  The veteran sustained 
multiple fragment wounds and an injury to the left eye.  The 
left eye was eventually removed as a result of these 
injuries, and the veteran underwent reconstructive eye 
surgery in 1974.  The veteran also lost a significant portion 
of his left ring finger in an accident during basic training.  
The examiner noted that the veteran initially received 
private treatment for panic attacks in 1974, and that he 
received VA treatment beginning in 1986.    

The veteran reported significant problems related to wartime 
memories, nightmares, and intrusive recollections.  The 
veteran also experienced significant panicky episodes, 
moodiness, social isolation, fearfulness, decreased interest 
in activities, irritability, poor sleep and concentration, 
excessive hypervigilance, anger problems, an exaggerated 
startle response, and thoughts of death.  The veteran 
indicated that he "hardly ever" left the house.  The 
veteran also indicated that he drank excessively for one year 
following his return from Vietnam.  His panic attacks 
occurred approximately twice per week and were triggered by 
driving and going away from home.   

Upon mental status examination, the examiner described the 
veteran as pleasant and cooperative.  The examiner noted the 
veteran's "good eye contact" through out the examination, 
and found no evidence of obsessive-compulsive behavior, 
delusions, thought disorder, or ongoing suicidal or homicidal 
thoughts.  The examiner observed that the veteran was able to 
maintain personal hygiene without difficulty, was oriented to 
person, place, and time, and had grossly intact memory as 
well as normal speech.  The examiner noted that there was a 
mild to moderate agoraphobic aspect to the veteran's panic 
attacks and that the veteran had used alcohol as a coping 
mechanism.

The examiner concluded that the veteran's chronic anxiety, 
chronic panic disorder, and PTSD were co-occurring, and that 
these conditions existed since the veteran's return from 
Vietnam.  The veteran's GAF score was 50, and according to 
the examiner, such a score was suggestive of "moderate to 
sometimes severe symptoms that contribute to impaired 
functioning occupationally and socially."  The examiner 
diagnosed the veteran as having PTSD, panic disorder with 
mild agoraphobia, and alcohol dependence, in remission.

A November 2003 VA psychiatric treatment note found the 
veteran to be polite and cooperative with good hygiene.  The 
veteran reported no specific complaints or concerns at the 
time of the visit.  The examiner described the veteran's mood 
as euthymic and his affect as appropriate.  The veteran's 
speech was "ok" and his sensorium was clear.  No evidence 
of agitation, retardation, psychosis, or suicidal or 
homicidal ideation was noted.  The veteran's GAF score was 
73.  

Similarly, in June 2004, a VA psychiatry follow-up treatment 
note found the veteran to be  polite and cooperative with 
good hygiene.  The veteran reported no specific complaints or 
concerns at the time of the visit, but indicated that he 
still got panic attacks "here and there."  The examiner 
described the veteran's mood as stable and euthymic and his 
affect as appropriate.  The veteran's speech was "ok" and 
his sensorium was clear.  No evidence of agitation, 
retardation, psychosis, or suicidal or homicidal ideation was 
noted.  The veteran's GAF score was 73.  

In June 2005, the veteran reported for a follow-up VA 
psychiatry appointment.  The examiner found the veteran to be 
polite and cooperative with good hygiene.  The veteran 
reported symptoms of PTSD and indicated that he had panic 
attacks "at times."  The veteran also indicated that he got 
nervous in public, did not socialize, and stayed home most of 
the time.  The examiner described the veteran's mood as 
euthymic and his affect as appropriate.  The veteran's speech 
was "ok" and his sensorium was clear.  No evidence of 
agitation, retardation, psychosis, or suicidal or homicidal 
ideation was noted.  The veteran's GAF score was 56.

The Board notes that the veteran was afforded a VA C&P 
Examination in February 2007.  The examiner reviewed the 
veteran's claims file.  The veteran reported subjective 
symptoms of restlessness, excessive sleep, forgetfulness, 
severe, sporadic panic attacks with the last episode 
approximately one month prior to the examination, recurrent 
intrusive memories, sadness, difficulty concentrating, 
hypervigilance, an exaggerated startle response, diminished 
interest or participation in significant activities, social 
isolation, and avoidance of thoughts, feelings, activities, 
places, people, or conversations associated with trauma.  

The examiner pointed out at that time that the veteran 
engaged in limited social interaction.  Notably, the veteran 
played golf twice per week for nine months of the year with 
another disabled individual.  Otherwise, the veteran stayed 
at home and refused to go anywhere.  Upon psychiatric 
examination, the examiner described the veteran's attitude as 
cooperative, but with a blunted affect and anxious mood.  The 
examiner observed that the veteran was oriented to person, 
place, and time, but described his speech as 
"impoverished."    

Although the examiner described the veteran as having below 
average intelligence, the examiner stated that the veteran 
was able to understand the outcome of his behavior and 
maintain minimal personal hygiene.  No evidence of delusions, 
hallucinations, inappropriate behavior, obsessive/ritualistic 
behavior, episodes of violence, or suicidal or homicidal 
ideation was noted.  The veteran's GAF score was 47.  The 
examiner diagnosed the veteran as having PTSD and panic 
disorder, and concluded that the veteran had limited 
psychosocial functioning.  In particular, the examiner noted 
that the veteran's symptoms affected his employment 
performance, family role functioning, physical health, 
social/interpersonal relationships, and recreation/leisure 
pursuits.  Furthermore, the examiner noted that the veteran's 
symptoms were exacerbated by even a minimal amount of stress, 
and that his avoidance and "isolative" behaviors 
contributed to a lack of consistent treatment.  The examiner 
described the veteran's prognosis for psychiatric improvement 
as "poor."

In May 2007, the veteran sought VA care for daily panic 
attacks.  According to the examiner, the veteran described 
panic attacks which consisted of an altered reality and 
displacement into the past with apparent life-threatening 
combat situations.  The veteran's wife stated that during 
such panic attacks, the veteran had a blank expression and 
did not response to verbal stimuli.  She further noted that 
the veteran would retreat to the bedroom following the panic 
attacks, but that she would sleep in the room with him.  The 
veteran's wife indicated that the veteran's "behaviors" 
were worsening over time.  The veteran also reported having 
nightmares.  The veteran recalled a recent panic attack which 
occurred while he was at the cardiologist's office in which 
he "tore out the wires and proceeded to run out of the 
office."

Upon mental status examination, the examiner described the 
veteran as quietly animated and pleasant.  The veteran's 
judgment, insight, and concentration were described as good, 
and no evidence of mania, hypomania, depression, memory 
impairment, or psychomotor hyperactivity or retardation was 
noted.  Additionally, the examiner found no evidence of 
delusions, hallucinations, paranoia, or suicidal or homicidal 
ideation, plan, or intent.  The veteran's GAF score was 55.  
The examiner diagnosed the veteran as having PTSD which was 
not well-controlled.

The Board notes that various private statements in support of 
the current claim are associated with the claims file.  For 
example, a former supervisor, T.E., submitted a statement to 
VA in August 2003 in which he stated that the veteran seemed 
"really stressed out" and had difficulty concentrating at 
work.  T.E. indicated that the veteran missed "a lot" of 
work, and complained of headaches, as well as stomach and 
chest pain.  T.E. submitted an additional statement to VA in 
January 2007.  At that time, T.E. stated that the veteran 
took early retirement due to an inability to work which was 
purportedly caused by the veteran's declining physical and 
mental health.  Specifically, T.E. noted that the veteran 
became more withdrawn since the veteran retired.  The veteran 
avoided driving as well as social situations, fearing that 
these activities would trigger a panic attack.                       
 
The veteran's former wife submitted a statement to VA in 
September 2003.  She stated that the veteran drank "a lot" 
following his return from Vietnam and that he rarely spoke 
about his service in Vietnam.  The former wife also stated 
that the veteran was an avid hunter in high school, but that 
he stopped hunting and spending time in the woods after 
returning from Vietnam.  The former wife further indicated 
that during their 15-year relationship, the veteran never 
"opened up" to her.  In particular, the former wife 
indicated that the veteran's routine consisted of working and 
sleeping during the week and drinking on weekends.  She noted 
that the veteran would occasionally get "really nervous" 
and at times, she thought that he would have a nervous 
breakdown.

The veteran's sister-in-law also submitted a statement to VA 
dated September 2003.  The sister-in-law stated that she 
observed the veteran over the years and that he rarely 
attended family functions, and that when he did, he stayed 
only for a brief time.  The sister-in-law recounted a 
conversation with her sister in which she learned that the 
veteran experienced panic attacks.  During such attacks, the 
veteran would avoid crowds and remain in his room for several 
days.  The sister-in-law also recalled various instances in 
which the veteran exhibited unusual behavior such as jumping 
off of a boat and swimming to shore, abandoning his truck on 
two occasions and walking home, and pulling over to the side 
of the road after allegedly experiencing blindness.

The veteran's current wife submitted a statement to VA in 
December 2006.  At that time, the veteran's wife indicated 
that the veteran experienced memory loss which allegedly 
rendered him incapable of completing tasks such as paying 
bills or answering the telephone.  Additionally, the 
veteran's wife stated that his condition had worsened over 
the course of their 15-year marriage.  In particular, the 
veteran's wife stated that he would no longer attend medical 
appointments without her.  He also became "stressed out" in 
the days leading up to the appointments and often stayed in 
bed, occasionally coming out to eat or shower.  The veteran's 
wife also indicated that they were rarely physically 
intimate.  

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding for an 
evaluation in excess of 70 percent in this case.  VA 
treatment records indicate that the veteran's GAF has ranged 
from 47 to 73.  As noted above, GAF scores between 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job). 

VA treatment records also show that the veteran has 
significant impairment in many aspects of psychosocial 
functioning.  Private statements submitted on behalf of the 
veteran revealed that the veteran had difficulty functioning 
in a work environment as well as in relationships with his 
wife, family, and friends.  VA treatment records reflect that 
the veteran's PTSD and panic disorder with agoraphobia is 
manifested by symptoms of significant panicky episodes, 
moodiness, social isolation, fearfulness, nightmares, 
irritability, poor sleep and concentration, excessive sleep, 
hypervigilance, anger problems, an exaggerated startle 
response, thoughts of death, forgetfulness, recurrent 
intrusive memories, sadness, diminished interest or 
participation in significant activities, and avoidance of 
thoughts, feelings, activities, places, people, or 
conversations associated with trauma.  These symptoms more 
nearly approximate the criteria for a 70 percent disability 
rating as the symptomatology reflects that the veteran has 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, and mood.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

Although occupational and social functioning is significantly 
affected, the record does not demonstrate that the veteran's 
symptomatology more nearly approximates the criteria required 
for a rating of 100 percent.  Specifically, the evidence does 
not show symptoms such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of closes relatives, own occupation, 
or own name was noted. Thus, the veteran is not entitled to a 
100 percent evaluation.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
PTSD and panic disorder with agoraphobia that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 70 percent, that 
doctrine is not applicable with respect to that issue.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied prior to the 
initial AOJ decision in this matter.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the RO 
dated August 2003 informed the veteran of the type of 
evidence needed to substantiate his service connection claim 
as well as an explanation of what evidence the veteran was to 
provide to VA in support of his claim and what evidence VA 
would attempt to obtain on his behalf.  The veteran was also 
asked to submit evidence and/or information in his possession 
to the AOJ.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded multiple C&P examinations 
in connection with the current claim. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

An evaluation in excess of 70 percent for PTSD and panic 
disorder with agoraphobia is denied. 


REMAND

In this case, the veteran contends that he is totally 
disabled and unable to work as a result of his service-
connected disabilities.  It is noted that the veteran is a 
high school graduate.  

The veteran's service-connected disabilities include the 
following: post-traumatic stress disorder and panic disorder 
with agoraphobia, currently evaluated as 70 percent 
disabling, effective March 25, 2003; absence of the left eye 
with multiple fragment wounds involving the right eye (right 
eye vision normal), currently evaluated as 40 percent 
disabling, effective January 30, 1970; multiple fragment 
wounds causing a nasal avulsion of one-third of the left 
lower eyelid, currently evaluated as 10 percent disabling, 
effective January 30, 1970; multiple fragment wound scars of 
the left arm and hand, currently evaluated as a non-
compensable disability, effective January 30, 1970; multiple 
fragment wound scars of the left knee, currently evaluated as 
a non-compensable disability, effective January 30, 1970; 
multiple fragment wound scars of the right back, currently 
rated as a non-compensable disability.  The RO assigned a 
combined disability evaluation of 80 percent, effective March 
25, 2003, for these service-connected disabilities.  The 
Board notes that the veteran also receives special monthly 
compensation for anatomical loss of one eye, effective 
January 30, 1970. 

The Board notes that the veteran's past medical history is 
also significant for a variety of non-service-connected 
conditions including anemia, chronic gastrointestinal 
bleeding, coronary artery disease, mitral valve replacement, 
myocardial infarction, and quadruple coronary artery bypass 
graft (CABG).    

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  
The Board observes that the veteran in this instance was 
afforded several VA examinations in connection with various 
claims.  However, the examination reports did not assess 
whether the veteran's service-connected disabilities 
precluded him from obtaining and maintaining substantially 
gainful employment.  Therefore, a new examination should be 
conducted.  

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2007).  

A total disability rating based on individual unemployability 
due to service-connected disability may be assigned where the 
veteran is rated at 60 percent or more for a single service-
connected disability, or rated at 70 percent for two or more 
service-connected disabilities with at least one disability 
rated at least at 40 percent, and when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of the service-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).  

VA defined substantially gainful employment as "employment 
at which non-disabled individuals earn their livelihood with 
earnings comparable to the particular occupation in the 
community where the veteran resides."  See M21-MR, Part IV, 
Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given 
to the veteran's level of education, special training, and 
previous work experience when arriving at this conclusion, 
but factors such as age or impairment caused by non-service-
connected disabilities are not to be considered.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2007); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993). 
   
Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340 (2007).

In addition, it is noted that the veteran receives medical 
care through the VA Medical Center in Nashville.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA-generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
May 30, 2007 to the present.

Accordingly, the case is REMANDED for the following action:
1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from May 30, 2007 to the present.  
All efforts to obtain these records should 
be fully documented, and the VA medical 
facilities should provide a response if 
all of the records have already been 
provided.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

2.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to assess the 
severity of the veteran's service-
connected disabilities and express an 
opinion as to whether the service-
connected disabilities, either 
individually or in combination, preclude 
the veteran from obtaining and maintaining 
substantially gainful employment.  
Specifically, following a the review of 
the claims file, the examiner must provide 
an opinion as to whether the veteran is 
unable to obtain or retain employment due 
only to his service- connected 
disabilities, consistent with his 
education and occupational experience, 
irrespective of age and any nonservice- 
connected disorders. In addition, if the 
examiner finds that the veteran is unable 
to obtain and maintain substantially 
gainful employment as a result of his 
service-connected disabilities, the 
examiner is asked to express an opinion as 
to whether the veteran's total disability 
based on individual unemployability is 
permanent.

The examiner must provide a complete 
rationale for any stated opinion.

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


